          Case 1:17-cv-12123-IT Document 175 Filed 03/16/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                            *
                                            *
                                            *
IN RE: G.E. ERISA LITIGATION                *       Civil Action No. 17-cv-12123-IT
                                            *
                                            *
                                            *
                                            *

         ORDER OF DISMISSAL AS TO CERTAIN INDIVIDUAL DEFENDANTS

                                        March 16, 2020
TALWANI, D.J.

       In light of the parties’ December 13, 2019, Stipulation of Dismissal with Prejudice of

Certain Individual Defendants [#138-1], the court hereby dismisses all claims against Defendants

Geoffrey Beattie, John Brennan, James Cash, Sharon Daley, Marjin Dekkers, Francisco

D’Souza, Ann Fudge, Jan Hauser, Susan Hockfield, Jeffrey Immelt, Andrea Jung, Alan Lafley,

Kelly Lafnitzegger, Robert Lane, John Lynch, Rochelle Lazarus, James Mulva, Sam Nunn,

Susan Peters, Roger Penske, James Rohr, John Samuels, Mary Schapiro, Robert Swieringa,

James Tisch, and Douglas Warner.

       IT IS SO ORDERED.

                                                           /s/ Indira Talwani
                                                           United States District Judge
